Captn William Hudson plaint. agt John Daniel of Milton Defendt in an action of the case for the sd Daniel his breach of the covenant Indenture or lease bearing date .27 of march. 1675. by his illegall or unnecessary deserting the sd Farme mentioned in the abovesd Covenant or Lease and leaving the houseing utensils house hold Stuffe cattle & Stock that were unto him Leased by the sd Hudson belonging unto the sd Farme as per Jnventory & otherwaies shall appeare unto the liberty of any person to steale or take them illegally away or by fire spoyle & ruin them which is done or otherwaies detained from the plaintife by the sd Daniel or by his defect in forsaking the sd Farme hee taking no care nor effectually indeavouring or useing any meanes for the abovesd goods and stock, nor having made Satisfaction neither for houseing Stock or rent thereof lost; whereby the plaintife is damnified at the least to the value of Four hundred pounds in mony & other due damages according to attachmt datd 9br 3d 1676. . . . The Jury . . . found for the Defendt costs of Court, allowd ten Shillings & ten pence.
Execution issued March. 5th 1676/7.